Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 01/08/2019, in which claims 1-19 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/04/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 01/08/2019 are accepted by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the steps of" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 12 of U.S. Patent No.10,585,733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 10, 19 are generic to all that is recited in claims 10, 12 of reference patent. That is, claims 1, 10, 19 are anticipated by claim 10, 12 of reference patent.
Claims 3, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 11, 15 of U.S. Patent No.10,585,733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3, 12 are generic to all that is recited in claims 4, 11, 15 of reference patent. That is, claims 3, 12 are anticipated by claims 4, 11, 15 of reference patent.
Claims 4, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, 16 of U.S. Patent No.10,585,733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4, 13 are generic to all that is recited in claims 5, 16 of reference patent. That is, claims 4, 13 are anticipated by claims 5, 16 of reference patent.
Claims 6, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 17 of U.S. Patent No.10,585,733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6, 15 are generic to all that is recited in claims 5, 16 of reference patent. That is, claims 6, 15 are anticipated by claims 5, 16 of reference patent.
Claims 7, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 18 of U.S. Patent No.10,585,733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7, 16 are generic to all that is recited in claims 7, 18 of reference patent. That is, claims 7, 16 are anticipated by claims 7, 18 of reference patent.
Claims 8, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 18 of U.S. Patent No.10,585,733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7, 16 are generic to all that is recited in claims 7, 18 of reference patent. That is, claims 7, 16 are anticipated by claims 7, 18 of reference patent.
Claims 9, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 18 of U.S. Patent No.10,585,733. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7, 16 are generic to all that is recited in claims 7, 18 of reference patent. That is, claims 7, 16 are anticipated by claims 7, 18 of reference patent.

Allowable Subject Matter
Claims 2, 5, 11, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Karumbunathan teaches determining active membership among a set of storage systems, including: determining, by a cloud-based storage system among the set of storage systems, that a membership event corresponds to a change in membership to the set of storage systems synchronously replicating the dataset.

Strassburg teaches a computer system with read/write access to storage devices creates a snapshot of a data volume at a point in time while continuing to accept access requests to the mirrored data volume by copying before making changes to the base data volume.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114